Case 1:19-cv-01126-LO-IDD Document 46 Filed 10/10/19 Page 1 of 1 PageID# 518



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                           Alexandria Division


   JUUL LABS,INC.,

                            Plainliff,
                                                                 Civil No. l:19-cv-1126

                                                                 Hon. Liam G'Grady


   The Unincorporated Associations Identified
   in Schedule A,
                              DefenJanl.s.



                                                 ORDER


       This matter comes belbre the Court on Plaintifrs Notice of Voluntary Dismissal. Dkt. 41,

Accordingly, pursuant to Federal Rule of Civil Procedure 4(m)the Court DISMISSES this case

only as to:

 No.   Defendant's eBay ID               Defendant's Name              PavPal email address
                                                                       bnihvector@gniaiLcom
  8           mike^vajowskl                  Pasa Livmg
                                                                       pasah\'mg@icloud.com
  23           uauc 1504             Joesme Hunang Loloy              Dawii4925@outlook.com
  24          markabate 0            Mark Anthony Batersal            Paulal598@outIook.com


Defendants number 8, 23. and 24. identified above. WITHOUT PREJUDICE.

       It is SO ORDERED.




October 1^2019                                                   Liam OTn^id^
Alexandria. Virginia                                             United Stati^uistrict Judge
